Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered March 2, 1994, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree (two counts) and attempted grand larceny in the fourth degree, and sentencing her to concurrent prison terms of 2 to 4 years, 2 to 4 years, and 1 year, respectively, unanimously affirmed.
Review of defendant’s claim that she was denied her right to be present at sidebar discussions with prospective jurors during voir dire is precluded since defendant has failed to provide this Court with a record showing any such absence (People v Kinchen, 60 NY2d 772; People v Brown, 186 AD2d 356). The inconclusive affidavit of the court reporter submitted by defendant is dehors the record and may not properly be considered on this appeal. Concur— Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.